Petitioner was an employee of the county of Nassau. Since 1923 he has been a member of the State Employees’ Retirement System. There was deducted in 1936 from his salary $237.24 and in 1937 the sum of $237.36, both of which sums were transmitted to the retirement system. Petitioner filed his 1936 and 1937 income tax returns and did not report the amounts deducted for retirement. Assessments of tax were made with respect to the said deductions for each of the years 1936 and 1937. Petitioner by this proceeding is reviewing said assessments. Income derived from salaries, wages or compensation for personal services is included in gross income for income tax purposes. (Tax Law, § 359.) No deduction for contributions to a pension fund or retirement system is authorized. (Tax Law, § 360.) In accordance with statutory provisions, petitioner, as a part of his application for membership, executed a declaration stating that he consented to and authorized such deductions and agreed that payment of the balance of his salary less the authorized deduction should be received by him as full payment. Determination of State Tax Commission unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Sehenek and Foster, JJ.